On Rehearing.
The statement in the original opinion that it was settled to the contrary of appellee's contention "that by filing cross-action and seeking affirmative relief in the state court, and by voluntarily agreeing to a change of venue, appellant had waived his right to trial in federal court," is withdrawn. This was not the test question in the case as to the jurisdiction of the trial court, and it was not intended by the opinion to make it so; but it was based wholly upon the fact therein stated that appellants had filed their petition and bond, the bond was approved, that thereby the state court lost jurisdiction, and it being a federal question as to whether the United States District Court should retain jurisdiction, and the appellee having on October 2, 1916, filed in the federal court his motion to remand the cause, and it having been by that court overruled, thereby determining the question and retaining jurisdiction, the state court had no authority to proceed to the trial of the cause in February, 1917.